Application to set aside order taking the bill as confessed. The counsel for the defendant read an affidavit showing that on the 16th of December the defendant’s solicitor served upon the complainant’s solicitor, notice of his appearance, by putting the same, properly enclosed in a wrapper directed to complainant’s solicitor at Albany, into the Post Office at Rushville, Allegany county, and paying the postage thereon. It appeared from the papers that the defendant’s solicitor did not reside at Rushville, but at Cuba in the same county.
*40The court decided that under the 14th rule, papers can only he served by mail by putting them into the post office at the plaee where the solicitor making the service resides.
Motion ordered to stand over, with liberty to renew it.